United States Court of Appeals
                       For the First Circuit


No. 14-2150

                     UNITED STATES OF AMERICA,

                             Appellee,

                                 v.

                        ANTHONY M. HAMILTON,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                               Before

                    Lynch, Thompson, and Barron,
                           Circuit Judges.


     Stylianus Sinnis, Assistant Federal Public Defender, with
whom Federal Public Defender Office was on brief, for appellant.
     Mark T. Quinlivan, Assistant United States Attorney, with
whom Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.




                           April 20, 2016
             LYNCH,   Circuit   Judge.       Anthony   Hamilton   entered   a

conditional guilty plea to armed bank robbery and related firearm

charges, reserving his right to appeal the denial of his motion to

suppress.     On appeal, he challenges the denial of his motion to

suppress evidence seized during a warrantless search of a residence

by police.    The sole issue is whether the police had a reasonable

belief that another man, Tommy Smith, lived at and would be present

at that residence on February 16, 2011, thus permitting the police

to enter the residence to execute an arrest warrant for Tommy

Smith.     Hamilton argues that the information about Tommy Smith's

residence was not recent or certain enough to support such a

reasonable belief.      We affirm.

                                      I.

             We recite the facts as found by the district court in

its denial of the motion to suppress, consistent with record

support.     United States v. Cardona-Vicente, No. 15-1188, 2016 WL
1211860, at *1 (1st Cir. Mar. 29, 2016).

             On December 16, 2010, a man robbed a bank in Malden,

Massachusetts.        The robber demanded money from a teller and

received $4,700.       As the robber attempted to leave the bank, a

bank employee activated a "man-trap" mechanism that locked the

robber between the inside of the bank and the outside of the




                                     - 2 -
building.1     The robber broke out by pulling out a handgun and

firing several rounds into the exit door.

             A description of the robber, along with information from

other bank robberies in the area that police believed may have

been connected, was posted on a website called Mass Most Wanted.

An anonymous tip, delivered via the website on January 5, 2011,

suggested that the suspect in another bank robbery in Westford,

Massachusetts, looked like someone named Anthony Hamilton.

             A police investigator obtained a driver's license photo

and booking photograph of Hamilton, who had a prior criminal

history.     He compared those photos with surveillance camera images

of the Malden robber and concluded it was the same person.       The

investigator also determined that Hamilton was on probation and he

contacted Hamilton's state probation officer, who identified the

Malden robber in a surveillance camera image as Hamilton.

             The investigation yielded several potential addresses

for Hamilton.     The main address was a Charlestown, Massachusetts,

address that appeared on Hamilton's criminal record, driver's

license, and outstanding state court probation warrants.     A public

database also associated the name Anthony Hamilton with 16 Harrow

Street in Dorchester, Massachusetts.        Hamilton's name was not


     1    To leave the bank, one must walk through one door into
a vestibule and then through another door to the outside.     The
doors can be locked remotely from a teller's station, allowing
someone to be trapped in the vestibule between the two doors.


                                 - 3 -
associated with 16 Harrow Street in any postal, utility, or

criminal records.     The police nonetheless focused on 16 Harrow

Street and found that an individual named Tommy Smith received

mail at that address.       Tommy Smith had an outstanding arrest

warrant for motor vehicle violations, issued on January 11, 2011,

that listed 16 Harrow Street as his address.      Tommy Smith was also

connected to 16 Harrow Street by a public database, booking

reports, a National Insurance Crime Bureau accident report, and

credit bureau reports.    Additionally, a car seen parked outside 16

Harrow Street was registered to someone with the surname Smith.

            At some point in January, police installed a pole camera

on Harrow Street for surveillance purposes.       Neither Hamilton nor

Tommy Smith was ever positively identified from the continuous

pole camera footage taken on the street.2

            On February 14, 2011, an arrest warrant was issued for

Hamilton.      The   Massachusetts   State   Police   Violent   Fugitive

Apprehension    Squad,   the   Boston    Police   Department     Special

Operations Squad, and the Federal Bureau of Investigation Bank

Robbery Task Force agreed to coordinate to execute Tommy Smith's

warrant at 16 Harrow Street.    Officers from the three groups were



     2    The record only contains two still images from the pole
camera. Those images suggest that the footage from the pole camera
was too poor in quality to determine the identity of anybody
entering the residence. Video footage from the pole camera was
never entered into the record.


                                 - 4 -
informed at a briefing that they were entering 16 Harrow Street to

arrest Tommy Smith, but that they might also be able to execute

the arrest warrant for Hamilton at that address.

              At around 6 AM on February 16, 2011, the police arrived

at 16 Harrow Street.      Amina Smith, a resident of the apartment and

Hamilton's longtime girlfriend, answered the knock on the door.

She indicated that Tommy Smith did not live there, but officers

entered the apartment anyway.            The officers found Hamilton and

executed the arrest warrant for him.

              At the time of the police entry into 16 Harrow Street,

there were ten occupants in the apartment, among them Carolyn

Smith, the renter of the apartment.          Carolyn Smith was the mother

of Amina Smith and Tommy Smith.          Amina Smith was also present, as

was a three-month-old baby that was born to Amina Smith and

Hamilton.      Carolyn Smith's boyfriend, Willie James Tutt, was also

present.      Tommy Smith was not present.       He had not been living at

16   Harrow    Street   for   over   a   year,   although   he   did   stop   by

periodically to pick up his mail.

              Carolyn Smith and Tutt signed consent forms permitting

the police to search the apartment.              The search uncovered a 9

millimeter pistol with two magazines, bullets, and a gun carrying

case from under a mattress in Amina Smith's bedroom.

              On March 30, 2011, a federal grand jury indicted Hamilton

for armed bank robbery, in violation of 18 U.S.C. § 2113(a) and


                                     - 5 -
(d); being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1); using, carrying, or discharging a firearm

during and in relation to a crime of violence, in violation of 18

U.S.C.   §   924(c)(1)(A);     and    being   a    felon   in     possession    of

ammunition, in violation of 18 U.S.C. § 922(g)(1).

             On January 7, 2013, Hamilton filed a motion to suppress

all evidence seized from 16 Harrow Street.            On September 4, 2013,

the district court denied the motion.             United States v. Hamilton,

No. 11-CR-10133, 2013 WL 4759654 (D. Mass. Sept. 4, 2013).                     The

district court began by finding that Hamilton had Fourth Amendment

standing to challenge the seizure because he was an overnight guest

with a reasonable expectation of privacy in the premises.                Id. at

*4.   The district court then found that the police did not possess

a reasonable belief that Hamilton resided at 16 Harrow Street or

that he would be there at the time of entry.            Id. at *5.     However,

the district court found that the entry into 16 Harrow Street was

lawful because the police had a reasonable belief that Tommy Smith

resided there and that he would be there at the time of entry.

Id.   The district court concluded by holding that even though "it

certainly     appears   that    the    true   target       that    morning     was

[Hamilton]," the pretextual nature of the entry did not make the

search unlawful.    Id. at *6.

             On June 17, 2014, Hamilton entered a conditional guilty

plea to all four counts of the indictment, reserving his right


                                      - 6 -
under Federal Rule of Criminal Procedure 11(a)(2) to appeal the

denial of his motion to suppress.       On October 8, 2014, Hamilton

was sentenced to concurrent terms of four years of imprisonment on

each of the armed robbery and felon in possession counts and to a

consecutive term of ten years of imprisonment for using, carrying,

and discharging a firearm during and in relation to a crime of

violence.   This appeal followed.

                                 II.

            The only issue in this appeal is whether the police had

a reasonable belief that Tommy Smith lived at and would be present

at 16 Harrow Street when police entered the residence.3

            In reviewing the denial of a motion to suppress, we

review the district court's factual findings for clear error and


     3    A number of the issues addressed by the district court
are not argued before us, and we do not decide those issues.
          The government does not argue, and nor did it argue in
the district court, that the entry of 16 Harrow Street was
justified by the arrest warrant for Hamilton.          Rather, the
government attempts to justify the entry of 16 Harrow Street solely
on the basis of the Tommy Smith arrest warrant.
          Nor does the government argue, as it did in the district
court, that because Hamilton was only an overnight guest and the
actual residents of 16 Harrow Street gave consent to search,
Hamilton lacked the reasonable expectation of privacy in the 16
Harrow Street residence that he must show to challenge the entry
of the residence on the basis of the Tommy Smith arrest warrant.
          Meanwhile, Hamilton does not argue, as he did in the
district court, that the Tommy Smith arrest warrant was a
pretextual and therefore inadequate legal basis for entry of 16
Harrow Street.
          Nor does Hamilton argue, as he did in the district court,
that even if the police entry into 16 Harrow Street was lawful,
Carolyn Smith's and Tutt's consents to search were involuntary.


                                - 7 -
its conclusions of law de novo.    Cardona-Vicente, 2016 WL 1211860,

at *3. We will affirm if any reasonable view of the record supports

the district court's decision.    United States v. Sanchez, No. 15-

1107, 2016 WL 1127764, at *2 (1st Cir. Mar. 23, 2016) (citing

United States v. Coccia, 446 F.3d 233, 237 (1st Cir. 2006)).

          An arrest warrant authorizes the police to enter a

suspect's residence "when there is reason to believe the suspect

is within."   Payton v. New York, 445 U.S. 573, 603 (1980).    Even

if it becomes known after entry that the residence is not the

suspect's, the entry is justified if the police had "reasonably

believed" that (1) the suspect resided at the location4 and (2)

the suspect would be present.     United States v. Graham, 553 F.3d
6, 12 (1st Cir. 2009); see also United States v. Werra, 638 F.3d
326, 337 (1st Cir. 2011).5




     4    The parties agree that, to justify entry into 16 Harrow
Street, law enforcement needed to possess a reasonable belief that
Tommy Smith resided at 16 Harrow Street, even though it turned out
that Tommy Smith did not in fact reside at that address.

     5    The government argues that reasonable belief is a less
stringent standard than probable cause, citing Solis-Alarcón v.
United States, 662 F.3d 577, 580–81 (1st Cir. 2011), and Werra,
638 F.3d at 337. Hamilton does not argue otherwise, either in his
opening brief or in his reply brief. We assume without deciding
that reasonable belief is a lesser standard than probable cause,
although we note that our decision does not turn on that assumption
because the government prevails even under a probable cause
standard.



                                 - 8 -
          Hamilton contends that neither requirement was met.

First, he argues that the police lacked a reasonable belief that

Tommy Smith resided at 16 Harrow Street.   We disagree.   There were

multiple reasons for the police to reasonably believe that Tommy

Smith lived at 16 Harrow Street.       An outstanding state arrest

warrant, issued on January 11, 2011, listed 16 Harrow Street as

his residence.   Postal records indicated that Tommy Smith received

mail there.      A public database, booking reports, a National

Insurance Crime Bureau accident report, and credit bureau reports

also connected Tommy Smith to the address.6

          Hamilton points out that much of the above information

connecting Tommy Smith to 16 Harrow Street is undated.    He argues

that to the extent there is a date associated with the information,

it was not sufficiently recent to support a reasonable belief that

Tommy Smith resided at 16 Harrow Street when the police entered on

February 16, 2011.    But the postal records search -- which must

have been conducted sometime after the anonymous tip kicked off

the investigation into Hamilton on January 5, 2011 -- established


     6    The government also points to the fact that a motor
vehicle parked near 16 Harrow Street was registered to someone
with the surname Smith.     Hamilton argues that the connection
between that car and that very common last name adds nothing to
the reasonable belief calculus, while the government argues that
this is a relevant data point as "we examine the information known
to the officers in the totality and not in isolation," Graham, 553
F.3d at 14. We think that this vehicle registration is at best a
minor additional data point, but that the other data points we
described above more than suffice to support reasonable belief.


                               - 9 -
that Tommy Smith was receiving mail at 16 Harrow Street as of

sometime in January.   Additionally, the state arrest warrant for

Tommy Smith, which listed his address as 16 Harrow Street, was

issued on January 11, 2011.     Even if Hamilton is correct that the

address on the warrant was based on the information that Tommy

Smith provided at the time of his August 2010 arrest and did not

represent any more recent information, that information was still

only six months old.         While it is true that the age of the

information connecting a suspect to an address is a relevant factor

in determining the reasonableness of an officer's belief, one of

the cases Hamilton relies on for that proposition found that the

police reasonably believed the suspect lived in a particular

location based on information that was nine months old.       Payton v.

City of Florence, 413 F. App'x 126, 132 (11th Cir. 2011) (per

curiam).    Where   recent    postal   records   were   corroborated   by

information provided by Tommy Smith himself at most six months

prior, and where that address information was wholly consistent

with all of the other independent, undated sources of information,

the totality of the information supported a reasonable belief that

Tommy Smith lived at 16 Harrow Street at the time of police entry.

See Graham, 553 F.3d at 14.

           Hamilton also argues that the database information does

not support a reasonable belief that Tommy Smith resided at 16

Harrow Street, given that Tommy Smith was twenty-eight years old


                                 - 10 -
at the time and that it is common for young adults to use their

parents' address for various records even when they no longer live

there.        While that may be a factor to be considered in the

reasonable belief calculus, it is only one factor.                    Beyond that,

the record does not indicate that any address other than 16 Harrow

Street was associated with Tommy Smith in any of the various kinds

of records searched by the police.                 The officers' determination

that Tommy Smith resided at 16 Harrow Street was supported by the

record.

              Second,   Hamilton     argues    that    even    so,    the    officers

lacked    a    reasonable   belief    that    he    would     be   present    at   the

particular time of entry.            But as it was reasonable to believe

that Tommy Smith lived at 16 Harrow Street, it was reasonable for

police to believe that he would be home at 6 AM.                     Solis-Alarcón,
662 F.3d at 582 ("[I]f [the suspect] did live there, it would be

reasonable to believe him in residence early in the morning.");

see also United States v. Thomas, 429 F.3d 282, 286 (D.C. Cir.

2005); United States v. Bervaldi, 226 F.3d 1256, 1267 (11th Cir.

2000).

              Hamilton argues that the time of day may support a

reasonable belief in the suspect's presence at the address only if

there is no serious question that the suspect lives at that

location.      He argues, however, that there was a serious question

about Tommy Smith's residence because the police had installed a


                                      - 11 -
continuously operating pole camera outside of 16 Harrow Street

about a month earlier and that camera had never captured Tommy

Smith entering or exiting 16 Harrow Street.   It is true that Tommy

Smith was never positively identified on the pole camera.    But a

police investigator testified at the suppression hearing that the

poor quality of the pole camera footage prevented a positive

identification of anyone entering the building:

          Q:   You testified you never saw [Tommy Smith]
          there, correct?
          A:   You saw the pole camera pictures.
          They're not that great. So, I don't know if
          he was there or not.

He also testified that although the pole camera footage showed a

person entering 16 Harrow Street sometime in January 2011, the

identity of that person could not be identified from the image:

          Q:   Okay.   Now let's talk about the pole
          camera.
               I was just given this morning two
          photographs from this pole camera. Are these
          photographs from the pole camera?
          A:   That's correct.
          Q:   Do you see Mr. Hamilton in those
          photographs?
          A:   I can't identify Mr. Hamilton in those
          photographs.
          Q:   Do you see Mr. Hamilton in those
          photographs?
          A:   No.
          Q:   You can't identify anybody in those
          photographs, can you?
          A:   Just the figure walking into 16 Harrow
          from Troy Connally's car.
          Q:   You can identify that figure?
          A:   I'm just saying there's a person getting
          out of Troy Connally's car going into 16
          Harrow.


                             - 12 -
          Q:   Can you identify that person?
          A:   No.

We have been given copies of the photographs, and they are indeed

of poor quality.7

          All of the records available to the police suggested

that Tommy Smith resided at 16 Harrow Street, and nothing in the

pole camera footage undermined that conclusion.      The evidence

supports the conclusion that it was reasonable for the police to

believe that Tommy Smith lived at 16 Harrow Street and that he

would be there at the time of the police entry.

          We affirm.




     7    To the extent that there is any uncertainty about the
quality and probative value of the pole camera footage, the burden
was on Hamilton to establish a violation of his Fourth Amendment
rights, Werra, 638 F.3d at 330, and thus Hamilton must bear the
brunt of that uncertainty.


                             - 13 -